                Case 1:21-cr-00155-ABJ Document 16 Filed 05/25/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                         :
                                                 :
                   v.                            :       Case No. 21-cr-155 (ABJ)
                                                 :
JACOB HILES,                                     :
                          Defendant.             :


                        JOINT MOTION TO CONTINUE STATUS HEARING

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, and the defendant, Jacob Hiles, respectfully move this Honorable Court

to continue the status hearing currently scheduled for May 26, 2021, to a date in approximately

sixty days, with time excluded under the Speedy Trial Act in the interests of justice.

       In support of this motion, the parties submit that:

           1.      The government expects substantial discovery to be made available to the defense

shortly.

           2.      The parties wish to engage in plea discussions.

           3.      No Pretrial Services Agency report has been filed indicating a need for action

regarding the defendant’s compliance with the conditions of his release.

           4.      A continuance of approximately sixty days will allow discovery to be provided and

reviewed and plea discussions to take place.

           5.      The parties are available for a status hearing in approximately sixty days.

Specifically, the parties are available on July 22, 2021, and July 23, 2021.

           6.      The parties agree that the interests of justice will be served by excluding time and

outweigh the defendant’s and the public’s interest in a speedy trial.
          Case 1:21-cr-00155-ABJ Document 16 Filed 05/25/21 Page 2 of 2




       WHEREFORE, the parties respectfully ask this Court to continue the status hearing

currently scheduled for May 26, 2021, to July 22, 2021, or July 23, 2021.



                                                    Respectfully submitted,

                                                    CHANNING D. PHILLIPS
                                                    ACTING UNITED STATES ATTORNEY

                                            By:     /s/ Mary L. Dohrmann
                                                    MARY L. DOHRMANN
                                                    NY Bar No. 5443874
                                                    Assistant United States Attorney
                                                    555 4th Street, N.W.
                                                    Washington, D.C. 20530
                                                    (202) 252-7035
                                                    Mary.Dohrmann@usdoj.gov



                                                    /s/ Alexander Bell
                                                    ALEXANDER BELL
                                                    Counsel to the Defendant
